Pottle, J.
The accused was convicted of arson, and excepted to the overruling of his motion for a new trial. The principal contention made by his counsel in this court is, that there was no proof of the corpus delicti. In an arson case the corpus delicti consists of the burning of the house by some criminal agency. West v. State, 6 Ga. App. 105 (64 S. E. 130). There was proof of a confession, but it is well settled that the corpus delicti must be proved aliunde the confession. West v. State, supra; Huey v. State, 7 Ga. App. 389 (66 S. E. 1023); Bines v. State, 118 Ga. 320 (45 S. E. 376, 68 L. R. A. 33); Davenport v. State, ante, 102. The presumption is that the burning was the result of either accident or some providential cause, rather than of some criminal design. Id. Where circumstantial evidence is relied on to overcome this presumption, it must be sufficient to exclude every other reasonable hypothesis than that the house was feloniously burned. The circumstances relied on in this case are entirely too inconclusive. There is no evidence sufficient to overcome the presumption that the burning was accidental. This being so, the. evidence was not sufficient to authorize the conviction. .

Judgment reversed.